Title: From Benjamin Franklin to Thomas Cushing, 3 April 1773
From: Franklin, Benjamin
To: Cushing, Thomas


Sir
London, April 3. 1773
My last was of the 9th past, since which nothing material has occurr’d relating to the Colonies. The Assembly’s Answer to Gov. Hutchinson’s Speech is not yet come over; but I find that even his Friends here are apprehensive of some ill Consequences from his forcing the Assembly into that Dispute, and begin to say it was not prudently done, tho’ they believe he meant well. I inclose two Newspapers in which it is mentioned. Lord D: the other Day express’d a good deal of Concern to me, at the growing Uneasiness in N England, wishing some Means could be fallen upon to heal the Breach. I took the Freedom to tell him, he could do much in it if he would exert himself. I think I see Signs of Relenting in some others. The Bishop of St. Asaph’s late Sermon to the Society for Propagating the Gospel, is much talk’d of for its Catholic Spirit and favourable Sentiments relating to the Colonies. I will endeavour to get a Copy to send you, tho’ it is not yet publish’d. With great Esteem and Respect, I have the Honour to be Sir, Your most obedient humble Servant
B Franklin
Honble. Thos Cushing, Esqr.Private
 
Addressed: To / The honble. Thomas Cushing, Esqr / Boston
Endorsed: Benja Franklin London April 13. 1773 private
